



Exhibit 10.19


TRINITY INDUSTRIES, INC.
DIRECTOR COMPENSATION
Summary Sheet as of December 6, 2017


On December 6, 2017, the Board of Directors approved the following compensation
for non-employee directors, effective in 2018:


•
Board member annual retainer - $70,000

•
Annual equity compensation - $130,000, using share price on the date of grant as
the basis for awards

•
Presiding Director - annual retainer of $25,000

•
Chairs of Corporate Governance and Directors’ Nominating and Finance and Risk
Committees - annual retainer of $15,000

•
Chairs of Audit and Human Resources Committees - annual retainer of $20,000

•
Board meeting fee - $2,000 for each meeting attended

•
Committee members - $2,000 for each meeting attended

•
Ad hoc or special assignment work performed for or at the request of the
Chairman, Chief Executive Officer, and President - $2,000 per day
























